Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 Drawings
The Examiner’s drawing objections are withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan B. Wright on September 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
7. (Currently Amended) The gas distribution module of claim 6, wherein the plurality of upper openings or the plurality of lower openings connected, respectively, to the upper plenum or lower plenum connected to the inlet are surrounded by the other of the plurality of upper openings or the plurality of lower openings connected to the plenum connected to the outlet. 
8. (Currently Amended) The gas distribution module of claim 1, wherein the plurality of upper openings or the plurality of lower openings connected, respectively, to the upper plenum or lower plenum connected to the inlet have a diffusion plate at the bottom of the housing, the diffusion 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s updated search confirms Seo; Young-Soo et al. (US 20160160351 A1) remains the closest cited prior art. See the Examiner’s claim analysis in the May 28, 2021 action. Seo does not teach, alone or in combinaiton, the independently claim 1 feature of “…a vacuum source connected to an outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) connected to the other of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4) to provide a vacuum stream to draw gases from the process region (“R”; Figure 3) through the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4)…”. Likewise, Seo does not teach, alone or in combinaiton, the independently claim 17 feature of “..at least one outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) connected to the lower plenum (P1; Figure 4) and a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases from the process region (“R”; Figure 3) through the lower plenum (P2; Figure 3-Applicant’s 140; Figure 1)..”. Finally, Seo does not teach, alone or in combinaiton, the independently claim 20 feature of “…at least one an outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) connected to the other of the upper plenum (plenum inside 300; Figure 4) or the lower plenum (P1; Figure 4) and a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to provide a vacuum stream to draw gases from the process region (“R”; Figure 3) through the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P1; Figure 4); a plurality of upper passages (710; Figure 4 - Applicant’s 160) extending from the upper plenum (plenum inside 300; Figure 4)…”
The Examiner’s authorized amendment addresses the specifically referenced upper and lower plenums which originally amended claims 7 and 8 do not specify. 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed August 30, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the status of the art with respect to gas injection and exhaust from common manifolds.
US 20190311920 A1
US 20140283746 A1
US 20130174783 A1
US 20120225564 A1
US 20110256729 A1
US 20110214814 A1
US 20100037820 A1
US 20090236041 A1
US 20090165715 A1
US 20090130780 A1

US 20090081885 A1
US 20090081883 A1
US 20090081842 A1
US 20090081827 A1
US 20090081360 A1
US 20090078204 A1
US 20080166884 A1
US 20080166880 A1
US 20050229848 A1
US 20050092248 A1
US 20050001527 A1
US 20040067641 A1
US 20040035358 A1
US 20040003777 A1
US 20030037729 A1
US 10431427 B2
US 9677176 B2
US 9663856 B2
US 9449859 B2
US 8318249 B2
US 8153529 B2
US 7846291 B2

US 5500256 A
US 5413671 A
US 4579618 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716